Citation Nr: 1742604	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for headaches and fatigue, to include as due to an undiagnosed illness.

2. Entitlement to service connection for obstructive sleep apnea, upper respiratory symptoms, and fatigue to include as due to an undiagnosed illness. 

3. Entitlement to service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and son
ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1981, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

These issues were remanded in July 2014.  Following the development, the Board in January 2015 denied the claims.

The Veteran filed an appeal to the Court of Appeals for Veterans Claims (CAVC) contesting the Board's January 2015 decision to the extent that it denied the claims of service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease; obstructive sleep apnea; and headaches, all claimed as due to an undiagnosed illness.  In an April 2016 decision, the CAVC issued a memorandum decision, which vacated and remanded these issues to the Board.  The CAVC also took note that the Veteran did not raise any arguments concerning the Board's denials of service connection for fibromyalgia and chronic fatigue syndrome (CFS) and determined these matters to be abandoned.  Thus, the issues vacated and remanded by the Court are limited to the enumerated issues.

In October 2016, the Board remanded the matter in order to obtain a supplemental statement of the case (SSOC) and addendum medical opinion.  An addendum opinion was produced in February 2017 by the same examiner who conducted the November 2013 and November 2014 VA examinations.  Thereafter, the Agency of Original Jurisdiction (AOJ) readjudicated the claims in a May 2017 supplemental statement of the case (SSOC), continuing the denial.

The issue of chronic fatigue syndrome has been raised by the record in a June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's headache condition is due to an undiagnosed or medically unexplained chronic multisymptom illness or that it was caused by or aggravated by active service.

2.  The evidence does not show that the Veteran's obstructive sleep apnea, upper respiratory problems, and/or fatigue are due to an undiagnosed or medically unexplained chronic multisymptom illness or were caused by or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability, to include as the result of an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2. The criteria for service connection for obstructive sleep apnea, upper respiratory problems, and fatigue to include as the result of an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, the duty to notify was satisfied by way of a letter sent in October 2009.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.
Attempts were made to locate the Veteran's service treatment records, but such efforts have been unsuccessful; all relevant federal records custodians have indicated these records are missing.  See VBMS, 06/05/2009, VA Memo.  The Veteran was duly informed of this development and asked to submit any copies of such records he might have in his possession.  See VBMS, 03/25/2009, Notification Letter to the Veteran.  No records have been received from the Veteran, and in an April 2009 statement he stated that in 2001 his home was destroyed by a tornado and all records were lost.  See VBMS, 04/15/2009, Statement in Support of Claim.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control, which would have required VA to disprove a claimant's allegation of injury or disease).

Otherwise, all pertinent, identified medical records have been obtained and considered.  VA provided the Veteran with an examination in November 2013 and addendum opinions were issued in November 2014 and February 2017, as instructed by the Board.  Thereafter the RO issued a supplemental statement of the case in May 2017.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Legal Criteria

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedder/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means service connection is only available for claims predicated on chronic diseases as set forth under 
38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

In a direct service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes:  (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159 (a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).






III. Factual Background and Analysis

April 2016 CVAC Decision and October 2016 Board Remand

In its decision to vacate and remand the Board's January 2015 decision, the CAVC found that the Board erred by failing to address whether the Veteran's muscle and joint pain, upper respiratory system symptoms, sleep apnea, fatigue, and headaches were manifestations of a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317(d).  In this regard, his service in the Persian Gulf during Operation Desert Shield/Desert Storm is conceded by VA and is not a matter of dispute.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).  The question that remains is whether any of his claimed disorders are qualifying chronic disabilities subject to the presumptions afforded to Persian Gulf Veterans. 

A. Headaches 

Headaches - Factual Background

The Veteran asserts that he has headaches due to exposure to oil fumes and burn pits during active service in the Persian Gulf.  VBMS Legacy Content Manager Documents, 06/18/2004, Hearing Transcript at 13.  At the Board hearing, he testified that he had a few headaches during service, and began to experience more frequent headaches shortly after returning from service.  Id. at 25-27.

At the November 2013 VA examination, the Veteran reported an onset of headaches in the mid-1990s.  He reported the onset of frontal headaches, worse with stress, occurring about 2-3 times per year, lasting about 2 hours.  He denied incapacitating headaches.  He did not seek evaluation or treatment during or after service for headaches.  He denied nausea, photophobia, sound sensitivity, or visual changes.  He reported current frequency of headaches about once every 3-4 weeks, lasting 1-2 hours, not requiring medication or other treatment.  See VBMS, 11/12/2013, C&P Exam, DBQ Neuro Headaches (including migraine headaches), 8-10.

The November 2013 VA examiner diagnosed tension headaches upon interviewing and examining the Veteran.  The examiner opined that this disorder was not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that, according to the Update 2009; Institute of Medicine National Academy of Sciences, Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War, there was inadequate/insufficient evidence of an association between deployment to the Gulf War and headache disorders.  The examiner commented that tension headaches were a common condition in the general population.  Id. at 5.

In the November 2014 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's headaches were incurred in or otherwise the result of his military service.  The examiner noted that at the November 2013 examination, the Veteran reported the onset of headaches after separation from service.  She further stated that the available medical treatment records, including private medical records dated from 1996-2005, were silent for any complaint or reference to a headache condition, although the medical record contained reports of several other medical complaints during the same time period, therefore limiting the likelihood of a significant chronic headache condition.  The examiner stated that although the Veteran had been noted to be a credible witness, there was a significant discrepancy between the history reported in November 2013 and the history reported at the Board hearing in June 2014.  The examiner found it highly unlikely for a person to endure a period of over ten years with recurring weekly, incapacitating headaches (as reported at the Board hearing) without a single mention of the condition in the treatment records, when other medical conditions were discussed at regular intervals in the treatment records. Thus, the examiner found that the sum total evidence of record was insufficient to support a proximate relationship between the onset of a chronic headache condition and the Veteran's active service.  See VBMS, 11/07/2014, C&P Exam.

In February 2017, the same VA examiner who conducted the November 2013 examination and November 2014 addendum, provided another addendum opinion.  She stated that the Veteran's headache condition was attributable to the commonly known, formal diagnosis of tension headaches.  

In June 2017, the Veteran submitted a letter asserting that his headache diagnosis should be governed by the "qualifying chronic disability" section of 38 C.F.R. § 3.317.  See VBMS, 06/20/2017, Correspondence.

Headaches - 38 C.F.R. § 3.317 Analysis

As noted above, pursuant to 38 C.F.R. § 3.317, if a Veteran served in Southwest Asia after August 2, 1990 and exhibits objective indications of a chronic disability to a degree of 10 percent before December 31, 2016, an analysis related to Gulf War/undiagnosed illness must be completed by the Board.  A Veteran's chronic disability qualifies for compensation if it is:  (a) an undiagnosed illness; (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  If the Veteran does not meet § 3.317 requirements, the Board must conduct another analysis under 38 C.F.R. § 3.303, direct service connection requirements.

While the Board concedes that Veteran's headache may have manifested to a degree of 10 percent before December 31, 2016, the Veteran does not meet the § 3.317 requirements for a "qualified chronic disability."  Regarding the § 3.317 requirement of an "undiagnosed illness," the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  Here, the February 2017 examiner found that the claimed symptoms were attributable to the commonly known, formal diagnosis of tension headaches.  

Regarding the alternative requirement of a "medically unexplained chronic multi-symptom illness," the addendum opinion reiterated that the Veteran's claimed headache condition, diagnosed as tension headache, was a distinct and separate diagnosis, unrelated to the claimed fatigue or to the diagnosed ankle or hip joint degenerative joint disease, or to any multisymptom illness.  The examiner reiterated that tension headache is a common specific, diagnosable condition.  She further noted that this is a specific, formal diagnosis, and not just a description of headache as a symptom.  This opinion was based in part on the fact that the record was silent for symptoms or manifestations of a medically unexplained chronic multisymptom illness.  

The CAVC memorandum decision noted that the examiner failed to explain the significance of the cited medical literature regarding headaches and Gulf War veterans.  This concern was not addressed in the February 2017 addendum opinion.  However, the Board finds that the addendum opinion contains sufficient  rationale concerning the Veteran's headache claim and finds that a denial is still appropriate concerning this matter, pursuant to § 3.317.  Indeed, as the opinion attributed the headaches to a known, explainable cause other than Persian Gulf exposures, compensation is precluded under the provisions of 38 C.F.R. § 3.317.  While the literature could in theory be supportive of an award of service connection under 38 C.F.R. § 3.303, in this case the weight of the evidence is against a finding of continuity, as explained in more detail below.  

In sum, the opinion here was provided by a medical doctor, who examined the Veteran in person in 2013 and had the opportunity to review the entirety of the medical and lay evidence of record.  She provided a clear rationale for the questions presented by the October 2016 remand and definitively explained that tension headaches represent a known clinical diagnosis.  The Board finds that this negative etiological opinion is the most probative evidence of record on the question of whether the Veteran's headaches could represent an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Additionally, there is no contradictory medical opinion of record.

Headaches - 38 C.F.R. § 3.303 Analysis 

Because the Veteran does not qualify for service connection for headaches pursuant to § 3.317, consideration of § 3.303 is in order.

The Board finds that the Veteran does not meet the requirements set forth by 38 C.F.R. § 3.303.  

As noted in the January 2015 Board denial, the preponderance of the evidence is against a finding of an in-service injury.  The Board finds that despite the inability to review the Veteran's service treatment records, as they are missing, the examiner did review the post-service treatment records, as well as the Veteran's lay statements and the available medical evidence in formulating the negative etiological opinion.  The Board continues to find that the Veteran's contentions are outweighed by the medical evidence, which include the opinion that a chronic headache disorder did not manifest until several years after service, and was not otherwise due to service.  The Board further notes the examiner's finding that the record does not show any evidence of headache complaints until the November 2013 VA examination, although the treatment records contained other medical complaints during the reported time period.  While the Veteran indicated at that examination that his headaches began in the mid-1990s, the examiner found, based on his medical experience, that it was highly unlikely that a person could endure weekly incapacitating headaches for a period of over 10 years without there being any references to this in the treatment records, when other conditions were noted at regular intervals.  As such, the lay evidence of continuity of symptomatology in this case is not deemed credible.  Given this, any deficiency by the examiner with respect to addressing medical literature linking headaches to the Persian Gulf is deemed harmless error.  Indeed, if the weight of the evidence is against a finding of continuous headache symptoms since service, then an award of service connection is not appropriate; the medical literature, which is general in nature and cannot account for the specific facts of this Veteran's case, would not be sufficiently probative to overcome an absence of continuity.  

Again, the Board has considered the Veteran's statements along with the medical evidence, to include the VA medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record.  The Board therefore determines that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. Sleep Disturbances, Upper Respiratory Problems, and Fatigue

Factual Background Sleep Disturbances, Upper Respiratory Problems, and Fatigue

The Veteran asserts that his problems with sleep began while he was in Southwest Asia.  He then saw a noticeable worsening a year or two after he returned home from his deployment.  In approximately 1993 or 1994, the Veteran stated that he fell asleep while driving.  He also began to feel tired at work, his wife noticed him snoring, and he constantly felt tired.  VBMS, Legacy Content Manager Documents, 06/18/2014, Hearing Transcript at 3.

A March 1995 private treatment record reflected the Veteran's spouse's report that she observed him stop breathing for brief periods of time; the medical provider observed that he was obese.  VBMS, 05/15/2009 (Dr. H.R. - HTN) at 24.

A February 1999 private treatment record reflects the Veteran's report of having episodes of not breathing at night.  He stated that since he had put on weight, he had begun snoring quite a bit, and his wife now observed that he had periods where he stopped breathing for several seconds.  The examiner commented that such reports were certainly consistent with possible sleep apnea syndrome.  Id. at 19.

Thereafter, in February 1999, the Veteran underwent a private sleep study wherein severe obstructive sleep apnea syndrome associated with hypersomnolence was diagnosed.  VBMS, 05/27/2009, Medical Treatment Record - Non-Government Facility, 02/99 sleep study.  The treatment records do not indicate upper respiratory symptoms outside of those related to obstructive sleep apnea.

In October 2013, the Veteran underwent a private sleep study, wherein severe obstructive sleep apnea was diagnosed.  VBMS, 10/30/2013, Medical Treatment Record - Non-Government Facility, 10/13 sleep study.

In November 2013, the Veteran underwent a VA examination.  The examiner opined that his sleep apnea was not as likely as not related to a specific exposure event experienced during service in Southwest Asia.  The examiner stated that the record supported an onset of symptoms of sleep apnea after service, and was attributed in the medical record to an increase of 60-70 pounds over less than one year in approximately 1994.  The examiner commented that the Veteran remained severely obese, which was his most likely significant risk factor for obstructive sleep apnea.

In November 2014, the examiner offered an addendum opinion, finding that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or otherwise the result of his military service.  The examiner noted that based on the November 2013 VA examination report, the Veteran reported that he did not recall snoring while in service, but began snoring about 1-2 years after he returned from deployment.  He reported that he began falling asleep at his desk in the mid-1990s and was eventually diagnosed with obstructive sleep apnea.  The examiner noted that based on the record, sleep apnea began 8-9 months prior to a 1995 visit attributed to significant weight gain.  She opined that the Veteran's fatigue was a symptom of his sleep apnea.  VBMS, 11/07/2014 C&P Exam.

In August 2015, the Veteran had a post-Gulf War registry VA examination where obstructive sleep apnea, among other conditions, was noted but not assessed.  The Veteran reported choking and awaking at night, as well as daytime fatigue in spite of his CPAP usage.  He was diagnosed with chronic tiredness.  The Veteran provided the VA physician with a letter from his private primary care provider, C.C., which addressed the currently referred issue of chronic fatigue syndrome.  VBMS, Legacy Content Manager Documents, 08/03/2016, CAPRI at 97, 99, 10
In September 2016, a psychologist treating the Veteran for depression noted that he was sleeping 7-8 hours nightly and that his energy was appropriate.  VBMS, 02/02/2017, CAPRI at 9.

In February 2017, the same VA examiner who administered the November 2013 examination and provided a November 2014 addendum opinion completed another addendum opinion that addressed sleep apnea/respiratory issues and fatigue.  See VBMS, 02/21/2017 C&P Exam.

Regarding fatigue, the February 2017 examiner reviewed the August 2015 Gulf War Registry examination and noted the diagnosis of chronic tiredness.  However, she noted that the registry examiner did not identify any etiology for this diagnosis.  Id. at 3-4

Additionally concerning fatigue, the examiner addressed the March 2016 letter from the Veteran's private primary care physician, C.C., regarding the referred issue of chronic fatigue syndrome, reviewed here as a symptom of a multisymptom illness.  See VBMS, 08/24/2016, Medical Treatment Record - Non-Government Facility.  The February 2017 VA examiner opined that although C.C.'s letter stated that there was a possible diagnosis of chronic fatigue syndrome with no specific cause, the VA Gulf War registry examiner also reported that the Veteran had multiple conditions that could have contributed to his fatigue, including uncontrolled hypertension, obesity (weight as high as 310 pounds two years prior), obstructive sleep apnea, type 2 diabetes mellitus, and chronic depression.  She also referenced the letter's statement that the Veteran did not have any improvement in his symptoms of fatigue when there was, in fact, evidence of sleep improvement in the record.  See e.g., VBMS, 02/02/2017 at 9.  The VA examiner noted C.C.'s report that the Veteran had intentionally lost 50 pounds of body weight, but failed to note that the Veteran remained obese with a BMI of 36.38.  The examiner also noted C.C.'s suggestion that an evaluation be undertaken to determine "if the cause of the chronic fatigue is his experiences with the military during the Gulf War;" however, the private provider did not address the fact that the Veteran's VA records already contained the Gulf War-related examination reports from November 2013 and November 2014.  During those examinations, a determination was made that the Veteran's symptoms of fatigue or tiredness were related to his underlying obstructive sleep apnea (with obesity), his hypertension, and his depressed mood.  The examiner further addressed C.C.'s observation that the Veteran had a history of depression, which was not being treated medically.  However, the letter was written prior to initiation of antidepressant medication, which began later that month and continued through the date of the February 2017 addendum opinion.

The February 2017 VA addendum opinion noted that the Veteran experienced improved sleep with CPAP usage and the initiation and continuation of antidepressant medication with subsequent reports of "appropriate" energy.  Therefore, although the VA examiner opined in November 2014 that the Veteran's symptom of fatigue was less likely than not attributed to an acquired psychiatric disability, the record showed that treatment of depression had improved the Veteran's energy to a level described as "appropriate."  Thus, the symptom of fatigue was at least as likely as not partially explained by the Veteran's underlying depression condition.  Since obesity, obstructive sleep apnea and hypertension continued to be likely significant contributors (and the combined remainder of the etiology) to the Veteran's symptom of fatigue, the examiner opined that she was unable to determine without speculation a percentage of the fatigue symptoms that resulted from the Veteran's depression.  In any event, service connection is in effect for depression and thus any associated sleep disturbance or disturbance in motivation due to fatigue would be contemplated via that rating.

The February 2017 addendum opinion noted that obstructive sleep apnea was a distinct and separate diagnosis, unrelated to the ankle or hip degenerative joint disease or to the Veteran's tension headache condition, or a component of any multisymptom illness.  The examiner further stated that the severe obstructive sleep apnea with oxygen desaturations to the 70-80 percent range is a condition that is well-known to develop in obese, middle-aged men, such as this Veteran.

In June 2017, the Veteran contacted VA with a letter asserting that symptoms of chronic fatigue should be governed by the "qualifying chronic disability" section of 38 C.F.R. § 3.317 and provided language from C.C.'s March 2016 letter regarding the referred issue of chronic fatigue syndrome and asserted the presence of severe fatigue.

Analysis - Obstructive Sleep Apnea, Upper Respiratory Problems, and Fatigue 38 C.F.R. § 3.317 - Chronic Multisymptom Illness

As noted above, since the Veteran served in Southwest Asia after August 2, 1990 and exhibits objective indications of a chronic disability to a degree of 10 percent before December 31, 2016, 38 C.F.R. § 3.317 is for consideration.  

Regarding the requirement of an undiagnosed illness, the November 2013 and November 2014 examinations diagnosed sleep apnea/upper respiratory problems, and fatigue.  The facts, therefore, do not support an award of service connection based on undiagnosed illness.  

With respect to whether the claimed symptoms might represent a medically unexplained chronic multisymptom illness, the VA examiner stated in the February 2017 addendum that none of the symptoms reported by the Veteran involving the upper respiratory system, sleep disturbances (to include sleep apnea), and fatigue, alone, or in combination, were symptoms or manifestations of a medically unexplained chronic multisymptom illness.  She reiterated that the Veteran's claimed sleep problems, upper respiratory problems, and fatigue, were distinct and separate diagnoses, unrelated to the claimed fatigue or to the diagnosed ankle or hip joint degenerative joint disease, and were not a component of any multisymptom illness.  She further added that the diagnosed sleep apnea was well-known to develop in obese middle-aged men like the Veteran.

The Board finds that the VA examiner's opinion is probative, as it was based on review of both VA and private treatment medical treatment records as well as lay evidence of record, and the examiner provided a clear rationale in support of the negative opinion, to include identifying a medical explanation for the symptoms shown, to include obesity.  See Boggs v. West, 11 Vet. App. 334   (1998).  The Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

38 C.F.R. § 3.303, Sleep Apnea Direct Service Connection Analysis

Because the Veteran does not qualify for service connection for sleep apnea pursuant to § 3.317, a § 3.303 analysis must be undertaken.  

Regarding direct service connection, the Board continues to find that the Veteran does not meet the requirements set forth by 38 C.F.R. § 3.303.  

While the Veteran claims that his current obstructive sleep apnea diagnosis began in-service, the examiner concluded that the sum total evidence of record was insufficient to support a proximate relationship between the onset of the Veteran's sleep apnea and events in service.  The Board finds this determination highly probative.  Indeed, the examiner explained that the available medical records, as well as the Veteran's report to the VA examiner in November 2013, all strongly supported an onset of the condition of sleep apnea occurring more than one year after the Veteran separated from service, likely manifesting in the mid-1990s, due to an increase in weight, along with depression and hypertension.  The Board notes the Veteran's assertion that he fell asleep while driving in approximately 1993 or 1994.  He further stated that he did not recall snoring during service and recalled symptoms beginning in 1994 or 1995.  Moreover, the examiner attributed the Veteran's sleep problems, upper respiratory problems, and fatigue to an increase of 60-70 pounds over less than one year in approximately 1994.  The examiner commented that the Veteran remained severely obese, which was his most likely significant risk factor for obstructive sleep apnea.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current sleep apnea, respiratory, and fatigue disabilities and/or symptoms are due to service.  His opinions in this regard are not competent, given the complexity of the medical questions involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value.  See, Boggs v. West, 11 Vet. App. 334 (1998); Owens v. Brown, 7 Vet. App. 429 (1995).  As the preponderance of the evidence is against the claim, the Board continues to find that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for obstructive sleep apnea, upper respiratory symptoms, and fatigue to include as due to an undiagnosed illness is denied. 

Entitlement to service connection for headaches and fatigue, to include as due to an undiagnosed illness is denied.


REMAND

Muscle and Joint Pain (documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness)

The Veteran asserted that he had muscle and joint pain due to exposure to oil fumes and burn pits during active service in the Persian Gulf.  VBMS Legacy Content Manager Documents, 06/18/2004, Hearing Transcript at 13.

In November 2013, the Veteran underwent a VA examination.  The examiner opined that the bilateral hip and bilateral ankle degenerative joint disease (DJD) were not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that these conditions were biomechanical conditions, not known to be related to toxic exposures.  The DJD was identified through radiographic imaging.  The examiner commented that the records indicated the Veteran had been obese since at least 1995, with an onset of joint symptoms in about 2000, and that obesity was commonly associated with osteoarthritis conditions.  The Veteran did not report ankle pain.  Regarding joint stability, the examiner administered the anterior drawer test and the tilt test.  There was no laxity compared with the opposite side for either test.  The Veteran's left and right ankle plantar flexion measured 45 degrees or higher.  The Veteran's right and left ankle dorsiflexion measured 10 percent.  The examiner opined that there was symmetric ROM of the ankles and that the Veteran noted that he had stiff ankles for years.

In November 2014, the examiner proffered an addendum opinion stating that the Veteran did not have a diagnosed disability of any muscles.  The examiner indicated that the Veteran was diagnosed with DJD of the ankles and there were no other diagnosed joint conditions.  The examiner stated that the Veteran did not exhibit any ankle-related muscle/joint symptoms that were not attributable to his DJD of the ankles and hips.  There were also no conditions that may have been considered "medically unexplained."  The examiner opined that it was less likely than not that the Veteran's bilateral hip and bilateral ankle conditions were incurred in or otherwise the result of service.  There were no other diagnosed disabilities of the muscles or joints.  The examiner commented that at the November 2013 examination, the Veteran reported the onset of his bilateral ankle condition in about 2000, without any known injury.  He reported the onset of his bilateral hip condition was approximately two years prior to the November 2013 examination, without any known injury.  It was noted that the Veteran had been found to be obese since about 1995 (after service).  The examiner again commented that obesity is commonly associated with osteoarthritis of these joints and was the most likely underlying etiology for the degenerative joint disease of the ankles and hips.

In a January 2015 decision, the Board denied the Veteran's claim for muscle and joint pain, to include bilateral ankle degenerative joint disease, noting that the VA examination report was probative and material.  The Board also determined that the medical evidence and opinions outweighed the lay contentions of the Veteran.  The Board decision further noted that the Veteran did not have problems with hips and ankles until many years after service and that no contrary medical opinions were of record.

The April 2016 CAVC remand found that the Board provided an inadequate statement of reasons or bases due to its reliance on the November 2013 and 2014 VA medical opinions.  See 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The CAVC remand noted that the Board relied on the examiner's diagnosis of "[b]ilateral ankle DJD, no instability" and her finding that the Veteran's ankle problems could be attributed entirely to this biomechanical diagnosis, which lacked any nexus to Gulf War exposures and was more likely the product of obesity.  However, the CAVC found that the examiner failed to address the Veteran's reported symptoms of  "bilateral ankles giving way while ambulating," and a "sense of instability occur[ring] in one ankle or the other about 3 times per week," without "any associated pain or swelling in the ankles."  Thus, CAVC concluded that the examiner's attribution of the Veteran's ankle symptoms to this diagnosis was flawed because it pointed to a condition characterized by pain, which the appellant denied, and contradicted the Veteran's reports of instability, which the appellant described as his primary ankle symptom.  On remand, CAVC determined that the Board must provide an adequate statement of reasons or bases for its reliance on this evidence, and should obtain clarifying medical opinions if necessary.  See VBMS, 04/27/2016, Remand BVA or CAVC, CAVC Litigation Materials--CAVC dec, 73-81.

Finally, in regard to the matter regarding general signs and symptoms of undiagnosed and/or unexplained illnesses, which encompasses all claimed disorders including muscle and joint pain, the CAVC again found inadequacies in the opinions in the November 2013 and November 2014 VA examinations.  The Veteran reported joint pain symptoms, which the CAVC noted were among the signs and symptoms of undiagnosed illnesses/chronic multisymptom illness.  See 38 U.S.C.A. § 1117(g).  The CAVC remand stated that the aforementioned VA examinations only addressed whether the Veteran's symptoms could be directly connected to service or were the product of undiagnosed illness.  The examinations did not discuss whether the Veteran's symptoms considered together represent manifestations of a medically unexplained chronic multisymptom illness.  A remand was deemed necessary for an addendum opinion to address whether muscle and joint pain/ankle disability (in addition to headaches, sleep apnea, respiratory symptoms and fatigue, discussed below) represented manifestations of a medically unexplained multisymptom illness.

Accordingly, in an October 2016 remand, the Board found it appropriate to obtain a clarifying opinion that took into account the Veteran's symptoms of instability without pain in determining the etiology of the ankle disability and to provide an analysis as to whether the muscle and joint pain was attributable to a multisymptom illness.

Regarding the question of an ankle disability separate from the diagnosed DJD, the February 2017 examiner's addendum continued to opine that the Veteran did not have an ankle disability separate from the diagnosed DJD.  She found that although the Veteran reported a sense of giving way or instability, the November 2013 examination clinical findings were negative for any clinical physical evidence of instability or laxity for either ankle, also citing radiographic evidence.  The VA examiner further noted that radiographic evidence supported a diagnosis of bilateral ankle DJD and that there was not any clinical evidence of, nor any diagnosis for the Veteran's report of a sense of giving way or instability.  After reviewing the available medical record since the November 2013 examination, the examiner found that it was silent for any clinical examination finding to support a diagnosis of a condition of instability for either ankle.  The examiner stated that the joint pain was a separate and distinct diagnosis with biomechanical etiology.

Regarding the question of joint pain as signs and symptoms of a medically unexplained chronic illness, the examiner opined that the record was silent for symptoms or manifestations of a medically unexplained chronic multisymptom illness.

The Board regrets the additional remand; however more development is required in order to fully develop the Veteran's reported symptom of ankle instability.  

During the November 2013 VA in-person examination, the Veteran's right and left ankle dorsiflexion was limited, measuring at 10 degrees.  Additionally, although the VA examiner determined that the Veteran lacked ankle instability, the Veteran has continued to assert instability, as recently as June 2017.  See VBMS, 11/09/2013, C&P Exam, DBQ Musc Hip & Thigh, 27-28; VBMS 06/20/2017, Correspondence.

The evidence, as noted in pertinent part above, is conflicting with respect to whether there exists a current ankle disability.  A new examination should be accomplished and the examiner should opine whether any disability, including one manifested by instability, is at least as likely as not related to service, to include in the Persian Gulf.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic examination with a new examiner to determine the etiology of an ankle disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all ankle disabilities. Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed ankle disability is related to active service. 

Please clarify whether the Veteran has any ankle disability separate from the diagnosed DJD that includes symptoms of instability without pain and, if so, opine whether such disability is attributable to a known diagnosis.  If not, is there otherwise a medical explanation for the symptoms shown on examination?  

If the ankle disorder (separate from DJD) is not shown to be attributable to a known clinical diagnosis, please clarify whether the ankle disorder has been manifested to a compensable degree at any time prior to December 31, 2016.

The examiner must provide a rationale for any opinion given. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Regarding fatigue, in a January 2015 decision, the Board acknowledged that under the Persian Gulf presumption, fatigue is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117 (g); 38 C.F.R. 
§ 3.317 (b).  Regardless, the Board found no probative evidence of record establishing a chronic disability pattern for fatigue from either an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317 (a)(2)(i) and (ii).  No military, Department of Defense, private, or VA medical professional of record had diagnosed the Veteran with chronic fatigue syndrome.  (The Board notes that the issue of chronic fatigue syndrome was found to be abandoned by the Veteran and is currently being referred back to the AOJ for reconsideration; however chronic fatigue syndrome's symptom of fatigue will be discussed in this decision only for the purpose of providing an analysis of fatigue as part of a multisymptom illness.)  In fact, according to the October 2012 VA Persian Gulf examiner, the Veteran's fatigue was due to the specific etiology of "multifactorial with hectic lifestyle, short sleep cycle due to insomnia/mental health issues."  

Regarding sleep apnea, in the January 2015 decision the Board denied the claim.  The Board found that the examiner was correct to conclude that the sum total evidence of record was insufficient to support a proximate relationship between the onset of the Veteran's sleep apnea and events in service.  The Board agreed with the VA examiner's determination that the available medical records, as well as the Veteran's report in November 2013, all strongly supported an onset of the condition of sleep apnea occurring more than one year after the Veteran separated from service, likely manifesting in the mid-1990s, due to an increase in weight.  In formulating this opinion, the examiner relied on the Veteran's statements that he did not recall snoring during service and recalled symptoms beginning in 1994 or 1995.  The Board emphasized that compensation shall not be paid for a chronic disability under 38 C.F.R. § 3.317 if there was affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations.  38 C.F.R. §  3.317 (a)(7).  Moreover, a Persian Gulf disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317 (a)(1)(ii).  

The Board found that the Veteran and his family members were competent to attest to the Veteran's symptoms prior to, during, and following service.  However, the Board further determined that the Veteran and his family members were not competent to diagnose any medical disability as complex as sleep apnea, the symptoms of which could be attributed to any number of causes, because they had not been shown to have the requisite medical expertise.  The Board noted that even medical professionals require sleep studies and diagnostic testing to diagnose sleep apnea and it is not a disorder that can be readily diagnosed by a lay person.  Thus, based on competent and credible assertions, a medical opinion was necessary.

The Board found that while it was clear that the Veteran had a current diagnosis of sleep apnea, the preponderance of the evidence was against a finding that his sleep apnea was due to active service.  Thus, the Board concluded that the benefit of the doubt rule was not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The April 2016, CAVC decision did not address sleep apnea, respiratory problems, and fatigue as individual, specific issues, but rather, as part of a list of signs and symptoms of unexplained illnesses, which encompassed all claimed disorders.  The CAVC's memorandum decision stated that the aforementioned VA examinations only addressed whether the Veteran's symptoms could be directly connected to service or were the product of undiagnosed illness.  The examinations did not discuss whether the Veteran's symptoms considered together represented manifestations of a medically unexplained chronic multisymptom illness.  










Regarding the CAVC memorandum decision's concerns with sleep apnea/signs or symptoms involving the upper respiratory system, the February 2017 addendum opinion noted that the obstructive sleep apnea was a distinct and separate diagnosis, unrelated to the ankle or hip degenerative joint disease or to the Veteran's tension headache condition, or to any multisymptom illness.  She further stated that the severe obstructive sleep apnea with oxygen desaturations to the 70-80 percent range is a condition that is well-known to develop in obese, middle-aged men, such as this Veteran.

In June 2017, the Veteran contacted VA with a letter asserting that symptoms of chronic fatigue should be governed by the "qualifying chronic disability" section of 38 C.F.R. § 3.317 and provided language from C.C.'s March 2016 letter regarding the referred issue of chronic fatigue syndrome and asserted the presence of severe fatigue.



Department of Veterans Affairs


